Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 1 of 38 Page ID #:1340
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3              HONORABLE JOHN F. WALTER, U.S. DISTRICT JUDGE

     4

     5   UNITED STATES OF AMERICA,                  )
                                                    )
     6               PLAINTIFF,                     )       CASE NO.
                                                    )
     7               vs.                            )       CR 20-326A-JFW
                                                    )
     8   DAE YONG LEE,                              )
         940, LLC,                                  )       PAGES 1 TO 38
     9             DEFENDANTS.                      )
                                                    )
    10

    11

    12

    13                          REPORTER'S TRANSCRIPT OF
                     TRIAL SETTING CONFERENCE VIA VIDEOCONFERENCE
    14                         TUESDAY, DECEMBER 8, 2020
                                       8:05 A.M.
    15                          LOS ANGELES, CALIFORNIA

    16

    17

    18

    19

    20

    21

    22
              ________________________________________________________
    23
                           MIRANDA ALGORRI, CSR 12743, RPR, CRR
    24                       FEDERAL       OFFICIAL     COURT   REPORTER
                             350    WEST    1ST   STREET,   SUITE   4455
    25                        LOS    ANGELES,      CALIFORNIA     90012
                                MIRANDAALGORRI@GMAIL.COM
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 2 of 38 Page ID #:1341
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4         NICOLA T. HANNA
               UNITED STATES ATTORNEY
     5         BY: VERONICA DRAGALIN
               BY: MACK JENKINS
     6         BY: MELISSA MILLS
               Assistant United States Attorneys
     7         United States Courthouse
               312 North Spring Street
     8         Los Angeles, California 90012

     9
         FOR THE DEFENDANTS:
    10
               BIRD, MARELLA, BOXER, WOLPERT, NESSIM, DROOKS, LINCENBERG &
    11         RHOW, P.C.
               BY: ARIEL NEUMAN
    12         BY: JIMMY THREATT
               1875 Century Park East
    13         23rd Floor
               Los Angeles, California 90067
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 3 of 38 Page ID #:1342
                                                                                 3


     1           LOS ANGELES, CALIFORNIA; TUESDAY, DECEMBER 8, 2020

     2                                    8:05 A.M.

     3                                         ---

     4

     5                    THE COURT:    We are on the record.     The clerk will

     6   call the case.

     7                    THE CLERK:    United States District Court, Central

     8   District of California, Honorable John F. Walter presiding.

     9   Case No. CR 20-326, United States of America versus

    10   Dae Yong Lee.

    11                    Counsel, please state your appearances.

    12                    MS. DRAGALIN:    Good morning, Your Honor.

    13                    Veronica Dragalin on behalf of the United States,

    14   and appearing with me this morning are AUSA's Mack Jenkins and

    15   Melissa Mills.

    16                    MR. NEUMAN:    Good morning, Your Honor.

    17                    Ariel Neuman and Jimmy Threatt specially

    18   appearing for Mr. Lee this morning.          And I couldn't hear the

    19   Court clerk.    I'm not sure if the Court is also calling this

    20   matter to 940 Hill, LLC, this morning.          If so, we are also

    21   specially appearing for them.

    22                    THE COURT:    Yes.    We also are calling the matter

    23   for 940, LLC.     You indicate you're specially appearing?

    24                    MR. NEUMAN:    Yes, Your Honor.     We are in the

    25   process of finalizing some retention issues and should have
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 4 of 38 Page ID #:1343
                                                                                 4


     1   that all done hopefully by the end of today.

     2                    THE COURT:    All right.

     3                    MR. NEUMAN:    Your Honor, if I --

     4                    THE COURT:    This is on the Court's calendar for a

     5   Trial Setting Conference for Mr. Lee and for 940 Hill, the LLC,

     6   which, according to paragraph 22 of the First Superseding

     7   Indictment, is a California limited liability company that was

     8   registered in June 2008 and in that same year acquired property

     9   that was located at 940 South Hill Street.         Mr. Lee, as alleged

    10   in paragraph 23, is a real estate owner and developer who was

    11   also the majority owner of 940, LLC.

    12                    Before I go on, however, does -- Mr. Neuman, does

    13   Mr. Lee require the services of an interpreter?

    14                    MR. NEUMAN:    Yes, Your Honor.     That is what I was

    15   going to note.     He does, and as I understand --

    16                    THE COURT:    We do have an interpreter present.

    17   Would that interpreter please announce her appearance.

    18                    THE INTERPRETER:     Yes, Your Honor.    This is

    19   Catheline Jung, Korean interpreter appearing.

    20                    THE COURT:    Would you spell your name for the

    21   record, please?

    22                    MR. NEUMAN:    Your Honor, may I make a request

    23   regarding the interpreter, please?

    24                    THE COURT:    Yes.

    25                    MR. NEUMAN:    Yesterday during the initial
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 5 of 38 Page ID #:1344
                                                                                   5


     1   appearance, afterwards I learned that, because of the

     2   technology issues that we are dealing with, Mr. Lee could not

     3   understand who was talking at what point since he is just

     4   hearing the voice of the interpreter.         So if there is any way

     5   that, as people talk today, they can just identify themselves,

     6   I think that would help him identify who is speaking.

     7                    THE COURT:    All right.    Well, we are going to

     8   have very few participants today.        It is going to be myself and

     9   the prosecutor who is going to speak on behalf of the

    10   Government.    So I'm sure that the interpreter can -- will be

    11   able to interpret that and Mr. Lee will be able to hear the

    12   proceedings.

    13                    So would the interpreter please spell her name

    14   for the record.

    15                    THE INTERPRETER:     Yes.   Catheline Jung, last name

    16   Jung, J-u-n-g, Catheline, C-a-t-h-e-l-i-n-e.

    17                    THE COURT:    All right.    Thank you very much.       And

    18   I will continue.

    19                    I was discussing that, based upon paragraph 23 of

    20   the First Superseding Indictment, Mr. Lee was or is alleged to

    21   be the majority owner of the 940, LLC, and the property that

    22   was going to be developed or was developed -- I'm not sure the

    23   status -- was a 14,000 square foot commercial space and

    24   200 residential units.

    25                    Before I discuss with Mr. Neuman the dates that
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 6 of 38 Page ID #:1345
                                                                                     6


     1   the Court has previously set in this action and the Criminal

     2   Trial Order as modified by docket No. 63, I'm going to ask the

     3   prosecutor to advise us of what the Government expects to prove

     4   with respect to these defendants.

     5                    Before I continue, however, I want to advise

     6   everyone who is listening on this call this morning --

     7   apparently there was some confusion with respect to whether or

     8   not the proceedings can be recorded either audio or video.              I

     9   want to make it clear that they cannot be recorded either audio

    10   or video.    Our local rule prohibits such a recording.

    11                    So who is going to speak for the Government this

    12   morning?

    13                    MS. DRAGALIN:    I will, Your Honor.

    14                    THE COURT:    Pardon me?

    15                    MS. DRAGALIN:    I will, Veronica Dragalin.

    16                    THE COURT:    All right.    Let's begin.

    17                    My observations with respect to the First

    18   Superseding Indictment is that, unlike the discussion of the

    19   circumstantial evidence that the Government intends to offer

    20   against Mr. Chan we had on Friday with Mr. Jenkins, it appears,

    21   based upon the cooperation plea agreements that have been

    22   entered into by Mr. Kim and Mr. Esparza that, as to Mr. Lee and

    23   940 Hill Street, LLC, there appears to be direct evidence of

    24   bribery relating to an appeal filed by what is described in the

    25   First Superseding Indictment as Labor Organization A.           And that
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 7 of 38 Page ID #:1346
                                                                                 7


     1   appeal apparently was filed in August of 2016, and that appeal,

     2   according to the allegations of the First Superseding

     3   Indictment, threatened the development of the Hill Street

     4   project.

     5                    Obviously I want to hear from the Government with

     6   respect to all of the circumstances surrounding that appeal and

     7   the disposition of that appeal.        But I also want to confirm

     8   that, with respect to the other schemes that are alleged in the

     9   RICO conspiracy as well as the mail fraud, the L.A. Grand Hotel

    10   bribery scheme, the Luxe Hotel bribery scheme, the Project M

    11   bribery scheme, and the Businessperson A scheme, that the --

    12   that Mr. Lee and Defendant 940 Hill, LLC, are not involved in

    13   any of those schemes; is that correct?

    14                    MS. DRAGALIN:    Yes, Your Honor, as to the latter

    15   point.    Those two defendants are only charged in one scheme.

    16                    THE COURT:    I'm sorry.    I didn't hear the last

    17   part.    The quality of the microphone that you are speaking from

    18   is awful.    So you are going to have to get closer to it.          I

    19   wish that the Government would invest in some decent

    20   microphones for these Zoom conferences.

    21                    So is my statement correct?

    22                    MS. DRAGALIN:    Yes, Your Honor.

    23                    THE COURT:    All right.    So why don't you tell us

    24   then what the Government expects to prove with respect to the

    25   allegations in the First Superseding Indictment.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 8 of 38 Page ID #:1347
                                                                                 8


     1                    I guess the first question I have is who are the

     2   other members of the LLC, and what is the name of the Labor

     3   Organization A that is alleged to have filed the appeal, and

     4   describe the relationship between Justin Kim and Mr. Lee and

     5   City Staffer A who apparently prepared a memorandum for

     6   Mr. Huizar with respect to the appeal, whether or not he was

     7   aware of the alleged bribe and Mr. Lee's business associate

     8   that met with Mr. Huizar, Mr. Esparza, and Mr. Kim on

     9   January 17th, 2017 at city hall, and also what was Lobbyist C's

    10   involvement in or knowledge of the bribe that the Government

    11   alleges the $500,000 bribe that was paid, and who was the close

    12   associate of the -- or who was the executive director of the

    13   Labor Organization who apparently had the close relationship

    14   with Lobbyist C?

    15                    So, in any event, I will let you tell us what the

    16   Government expects to prove in this case.

    17                    MS. DRAGALIN:    Yes, Your Honor.

    18                    As to the minority owners of the LLC, there are

    19   two -- as far as the Government understands it currently, there

    20   are two additional owners, individuals, who own less than

    21   50 percent of the interest in the LLC.         The U.S. Attorney's

    22   Office and FBI have interviewed both of those individuals, and

    23   we expect their testimony will be that those two individuals

    24   had no knowledge about a $500,000 payment being made to

    25   George Esparza and Jose Huizar to help with this appeal.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 9 of 38 Page ID #:1348
                                                                                   9


     1                    Regarding City Staffer A-2 who is mentioned in

     2   overt act 87, there is no evidence to suggest that City

     3   Staffer A-2 knew about any of the bribe payments or agreements

     4   made in this scenario.

     5                    In terms of associates of David Lee,

     6   Defendant Lee, and individuals who worked on the 940 Hill

     7   project, again, at this time there is no evidence that those

     8   associates or individuals had knowledge of a corrupt bribery

     9   agreement.

    10                    The Government's allegations at this time is that

    11   there were four co-conspirators involved in this corrupt

    12   agreement.    Those would be Jose Huizar, George Esparza,

    13   Justin Kim, and Defendant Lee.

    14                    Justin Kim operated as a consultant, albeit, in

    15   an informal matter.      Records produced by the LLC do not

    16   indicate that there was a formal consulting agreement or that

    17   there were formal documented payments to Justin Kim.           However,

    18   e-mail correspondence, text message correspondence all

    19   corroborate that Justin Kim was functioning as some type of

    20   consultant primarily representing him to have direct access to

    21   Jose Huizar.     He coordinated and scheduled meetings with

    22   Jose Huizar including --

    23                    THE COURT:    Is this before the Labor Organization

    24   in August of 2016 appeal?       Because it looks like, based upon

    25   the chronology, that the property was acquired for $9 million
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 10 of 38 Page ID #:1349
                                                                                  10


      1   in June 2008.    When was the actual development commenced for

      2   which Mr. Kim's services as a consultant were used?

      3                   MS. DRAGALIN:     Mr. -- we expect Justin Kim to

      4   testify that he had been working for years to try to become a

      5   hired consultant for David Lee on his various projects in

      6   Los Angeles.    However, it was not until around August 2016 that

      7   Defendant Lee reached out to Justin Kim to seek his help with

      8   this particular project.      So there is --

      9                   THE COURT:    Okay.   And that particular help was

    10    with respect to the August 8, 2016, appeal that was filed by

    11    Labor Organization A; correct?

    12                    MS. DRAGALIN:     That is correct, Your Honor.        The

    13    appeal --

    14                    THE COURT:    What was the nature of that appeal?

    15                    MS. DRAGALIN:     The project had passed one of the

    16    hearings in approvals by the Planning Department.          The next

    17    step was for the project to move on in its hearings before the

    18    City, and at that time, after the Planning Department had

    19    approved the project, the Labor Organization filed an appeal on

    20    environmental grounds.

    21                    THE COURT:    It was an alleged violation or an

    22    allegation that the project was not in compliance with the

    23    California Environmental Control Act?

    24                    MS. DRAGALIN:     That is correct, Your Honor.

    25                    THE COURT:    All right.    And so Mr. Lee, according
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 11 of 38 Page ID #:1350
                                                                                  11


      1   to the Government's theory, reached out to Mr. Kim in order to

      2   obtain assistance in connection with that appeal; is that

      3   correct?

      4                   MS. DRAGALIN:     Yes, Your Honor.    As demonstrated

      5   by an e-mail from Defendant Lee to Justin Kim forwarding a copy

      6   of the appeal, and that e-mail serves as the basis for the wire

      7   fraud on a services fraud count in the Indictment.          That e-mail

      8   was then forwarded from Justin Kim to George Esparza.

      9                   THE COURT:    All right.    So it looks like there

    10    were, according to the First Superseding Indictment, several

    11    calls, meetings between Mr. Lee and Mr. Kim, Mr. Huizar and

    12    Mr. Esparza including the dinner meeting and the visit to a

    13    karaoke bar in September of 2016.

    14                    When was the, according to the Government's

    15    evidence, agreement reached with respect to what Mr. Lee and

    16    his company were going to provide to the other co-conspirators

    17    with respect to -- not the other but Mr. Huizar in terms of the

    18    $500,000 bribe that has been alleged by the Government?

    19                    MS. DRAGALIN:     Your Honor, the negotiations,

    20    according to the evidence, took several months of

    21    back-and-forth in terms of initial offers and counteroffers,

    22    and ultimately the $500,000 amount -- we expect George Esparza

    23    and Justin Kim will testify that that final agreement was

    24    reached in sometime late January or early February 2017.

    25                    THE COURT:    Who arrived at the conclusion, if
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 12 of 38 Page ID #:1351
                                                                                  12


      1   they did, that the favorable resolution of the labor

      2   organization's appeal would have saved Mr. Lee's company

      3   $30 million?

      4                   MS. DRAGALIN:     We expect George Esparza to

      5   testify that he had conversations with a lobbyist referred to

      6   as Lobbyist C with experience in the City who represented to

      7   George Esparza that a Labor Organization appeal requiring a

      8   company to use labor unions on its construction project could

      9   increase the cost of the project of up to $30 million.

    10                    THE COURT:    All right.    So the ultimate amount of

    11    the bribe that is alleged in overt act No. 96 took the form of

    12    a counteroffer by Mr. Kim that was conveyed to Mr. Esparza and

    13    allegedly was approved or agreed to by Mr. Lee for $500,000 in

    14    cash, and that was going to be divided 300,000 to Mr. Huizar

    15    and $200,000 to Mr. Kim.

    16                    Is that the Government's theory?

    17                    MS. DRAGALIN:     That is correct, Your Honor.

    18                    THE COURT:    Mr. Huizar, according to allegations

    19    in the Indictment, expected that the appeal would be denied in

    20    the PLUM Committee of which Mr. Huizar was on that committee,

    21    and he may have even been the head of that committee.           But what

    22    I don't understand, on March 3rd, 2017, the appeal was --

    23    according to the Government's allegations, the appeal was

    24    dropped.   Did Mr. Huizar vote on the appeal in the

    25    PLUM Committee, or was the appeal somehow dropped without the
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 13 of 38 Page ID #:1352
                                                                                   13


      1   necessity of a vote?

      2                   MS. DRAGALIN:     Your Honor, we expect

      3   George Esparza to testify and his contemporaneous

      4   communications confirm that George Esparza and Jose Huizar

      5   agreed to make the appeal go away, and they had various options

      6   of how to make that happen.      Their last resort option was that,

      7   if the appeal came before the PLUM Committee, Jose Huizar had

      8   the power to deny the appeal in that committee.          However,

      9   Jose Huizar also had relationships and influence over persons

    10    associated with the Labor Organization, and the ultimate road

    11    or option they chose to make the appeal go away was to ask

    12    people close to the Labor Organization to drop the appeal for

    13    various business reasons and in negotiations with that

    14    Labor Organization.

    15                    THE COURT:    That is what is confusing to me.          Who

    16    are involved in those negotiations?        It looked like it was

    17    Lobbyist C according to the allegations in the First

    18    Superseding Indictment --

    19                    MS. DRAGALIN:     That is correct.

    20                    THE COURT:    -- that were involved in those

    21    negotiations.    And apparently Lobbyist C -- has his name been

    22    disclosed or her name been disclosed?

    23                    MS. DRAGALIN:     It has not been publicly disclosed

    24    yet, Your Honor.     It was disclosed in the under seal filing

    25    that the Government filed last week.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 14 of 38 Page ID #:1353
                                                                                  14


      1                   THE COURT:    Right.   I understand that.      I just

      2   want to be careful because I do have that.

      3                   It appears -- and correct me if I'm wrong -- that

      4   the Government's evidence is going to show that Lobbyist C was

      5   a close associate of executive -- the executive director of

      6   Labor Organization A.

      7                   MS. DRAGALIN:     That is correct.

      8                   THE COURT:    And that it was the result of

      9   Lobbyist C's efforts that ultimately resulted in the appeal

    10    being dropped by this Labor Organization A.

    11                    MS. DRAGALIN:     Your Honor, Lobbyist C was

    12    actually the lobbyist for Labor Organization A.          So not only

    13    was it a close associate, Lobbyist C, in fact, in effect

    14    represented Labor Organization A.       And so, when George Esparza

    15    and Jose Huizar were meeting with and dealing with Lobbyist C,

    16    they were in effect negotiating with or dealing with the

    17    Labor Organization who filed the appeal.

    18                    THE COURT:    All right.    And what was the

    19    consideration, if any, that was paid to either Lobbyist C or

    20    the executive director or the Labor Organization A?          Was there

    21    any monies that were paid in connection with the dropping of

    22    the appeal?

    23                    MS. DRAGALIN:     There is no evidence to suggest

    24    that any money or other form of consideration was paid to the

    25    organization or the lobbyist.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 15 of 38 Page ID #:1354
                                                                                  15


      1                   THE COURT:    And why would they drop the appeal?

      2                   MS. DRAGALIN:     We expect George Esparza to

      3   testify that part of the negotiation was Jose Huizar and

      4   George Esparza promising that they would lobby for the

      5   Labor Organization for a future project, in other words,

      6   essentially equivalent to political logrolling.          So the

      7   Government's theory is not that that aspect of the negotiations

      8   was itself corrupt.

      9                   THE COURT:    All right.    So in any event what the

    10    Government's theory, as I understand it, is corrupt is that,

    11    after the appeal was dropped on March 3rd of 2017, that there

    12    was the payment of cash, specifically Mr. Kim will testify, as

    13    I understand it, that Mr. Lee provided him with cash on

    14    March 14 of 2017 in the amount of $400,000 and there was a

    15    discussion between Mr. Lee and Mr. Kim that the additional

    16    $100,000 would be paid at a later date.        Somehow -- I can't

    17    remember how -- Mr. Esparza ends up with a portion of that

    18    $400,000.    So why don't you tell me what the Government's

    19    evidence is with respect to that.

    20                    MS. DRAGALIN:     Yes, Your Honor.

    21                    As to March 14th, in particular, data seized from

    22    George Esparza's phone shows that he drove to the location of

    23    Defendant Lee's office in downtown Los Angeles, and text

    24    messages show that George Esparza and Justin Kim met outside of

    25    that office in George Esparza's car.        Shortly after that
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 16 of 38 Page ID #:1355
                                                                                  16


      1   meeting, there are photographs that were taken on

      2   George Esparza's phone showing sums of cash in $100 bills

      3   stacked in stacks of $10,000.       Metadata on those photographs

      4   shows that they were -- the photographs were taken just a

      5   couple hours after George Esparza drove to Defendant Lee's

      6   office.   In addition, metadata from the phone shows that

      7   George Esparza then took cash to Jose Huizar's home and --

      8                   THE COURT:    How much cash did Mr. -- I take it it

      9   was Mr. Kim that provided the cash to Mr. Esparza?

    10                    MS. DRAGALIN:     Yes.   Both Justin Kim and

    11    George Esparza will testify that they exchanged cash in the

    12    car.

    13                    THE COURT:    How much cash did Mr. Kim give to

    14    Mr. Esparza?

    15                    MS. DRAGALIN:     In total, George Esparza received

    16    about 200- to $250,000 from Justin Kim.

    17                    THE COURT:    And out of the $400,000 Mr. Kim was

    18    to -- he was going to keep how much?        200,000?

    19                    MS. DRAGALIN:     Between 150- and 200,000.

    20                    THE COURT:    Okay.   So what does Mr. Esparza do

    21    with the -- I take it the Government has the photographs that

    22    you just referred to from the phone of the cash?

    23                    MS. DRAGALIN:     Yes, Your Honor.

    24                    THE COURT:    They will be introduced into

    25    evidence?
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 17 of 38 Page ID #:1356
                                                                                  17


      1                    MS. DRAGALIN:    Yes, Your Honor.

      2                    THE COURT:    All right.    So what happens --

      3   Mr. Kim takes -- Mr. Kim is now in the possession of a certain

      4   amount of cash, 150- to $200,000.        Mr. Esparza now has

      5   $200,000.    What does Mr. Esparza do with respect to the

      6   $200,000 in cash, vis-à-vis, Mr. Huizar, if anything?

      7                    MS. DRAGALIN:    George Esparza puts some of the

      8   cash, about 100- to $130,000, in a liquor bottle.          He then took

      9   photographs and videos --

    10                     THE COURT:    Wait a minute.     A liquor bottle?

    11                     MS. DRAGALIN:    Sorry.    I misspoke, Your Honor.     A

    12    liquor bottle box.     So --

    13                     THE COURT:    Okay.   I was going to say it's pretty

    14    hard to get that much cash into the liquor bottle.

    15                     MS. DRAGALIN:    Yes.   No.    It was a box of which

    16    we also have photo evidence.       He then documented via

    17    photographs and video himself taking the box of cash to

    18    Jose Huizar's residence.       In fact, at some point he takes

    19    photographs of himself walking up the steps of Jose Huizar's

    20    house holding the liquor box of cash.          He also takes a video

    21    narrating that he is taking cash to Councilman Huizar's home at

    22    his direction.

    23                     THE COURT:    Was he -- what month and year was

    24    this?

    25                     MS. DRAGALIN:    This was March 2017.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 18 of 38 Page ID #:1357
                                                                                  18


      1                   THE COURT:    And why was he documenting this

      2   delivery?    Was he cooperating with law enforcement at that

      3   time?

      4                   MS. DRAGALIN:     No, Your Honor.    He was not.

      5                   THE COURT:    What was his motivation for this --

      6   what appears to be a document that he was producing?

      7                   MS. DRAGALIN:     Your Honor, we expect

      8   George Esparza to testify that, among the various different

      9   things he agreed to do with Jose Huizar and for Jose Huizar,

    10    this to him felt the most dangerous and criminal.          He,

    11    therefore, wanted to document it so that, if some day he got

    12    caught, there would be documentary evidence of the fact that he

    13    was following his boss's orders and doing these things for

    14    Jose Huizar.    We expect he will testify that was his

    15    motivation.

    16                    THE COURT:    So he was building himself a defense?

    17                    MS. DRAGALIN:     It's hard to maybe fully

    18    understand the motivation of someone engaged in this type of

    19    behavior, but we expect that to be his testimony.

    20                    THE COURT:    All right.    Well, what happens with

    21    this -- according to the Government's evidence, and I guess

    22    it's through the testimony of Mr. Esparza.         What happens at the

    23    meeting with Mr. Huizar?      Does Mr. Esparza leave any of the

    24    cash with Mr. Huizar?

    25                    MS. DRAGALIN:     No, Your Honor.    George Esparza
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 19 of 38 Page ID #:1358
                                                                                  19


      1   will testify that, after showing Jose Huizar the cash to prove

      2   that Justin Kim and Defendant Lee came through with their side

      3   of the bargain, Jose Huizar asked George Esparza to hold on to

      4   the cash at George Esparza's residence which George Esparza

      5   agreed to do.

      6                    THE COURT:   And ultimately what happened to that

      7   cash?   Did Mr. Huizar end up with any of that cash?

      8                    MS. DRAGALIN:    In June and July 2017, a few

      9   months later, the FBI reached out to George Esparza to

    10    interview him.    After those events, George Esparza -- we expect

    11    George Esparza to testify that he was in fear of getting

    12    caught, so he wanted to get rid of the cash.         He then provided

    13    the cash to a different individual, an individual identified as

    14    Executive Director E --

    15                     THE COURT:   "E" as in Edward?

    16                     MS. DRAGALIN:    "E" as in Edward.

    17                     THE COURT:   And what did -- executive director --

    18    whose executive director was Executive Director E?          How did

    19    Mr. Esparza happen to pick that individual?

    20                     MS. DRAGALIN:    That individual was the right-hand

    21    person of Chairman Wei Huang, Defendant Huang, charged in the

    22    L.A. Grand Hotel scheme.      George Esparza and Executive

    23    Director E developed a corrupt relationship that involved

    24    accepting casino chips at Las Vegas casinos and other benefits.

    25    So George Esparza chose that individual to be the one to hold
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 20 of 38 Page ID #:1359
                                                                                  20


      1   on to this illicit cash which Executive Director E agreed to

      2   do.

      3                    THE COURT:   And his name has not been publicly

      4   disclosed; correct?

      5                    MS. DRAGALIN:    Correct.    It has not, Your Honor.

      6                    THE COURT:   All right.     So what -- so ultimately

      7   does Mr. Huizar end up with his alleged share of the bribe that

      8   the Government believes was paid by Mr. Lee?

      9                    MS. DRAGALIN:    No, Your Honor.    Jose Huizar does

    10    not ever take possession of the cash.        The cash was, in fact,

    11    actually turned over to the Government as part of this

    12    investigation.    And so, no, it never reached Jose Huizar.

    13                     THE COURT:   So Executive Director E turned over

    14    the money that Mr. Huizar gave him to the Government?

    15                     MS. DRAGALIN:    Yes, Your Honor.

    16                     THE COURT:   And then what about Mr. Kim?       He's

    17    now walking around with what?       Couple hundred thousand dollars

    18    in his pocket from this transaction.         What happened to that

    19    money?

    20                     MS. DRAGALIN:    Justin Kim will testify that he

    21    used that cash in his -- for personal expenses and deposited

    22    small amounts of that cash in bank accounts himself and through

    23    family members.

    24                     THE COURT:   All right.     It looks like there's --

    25    did Mr. Huizar express, according to the Government's evidence,
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 21 of 38 Page ID #:1360
                                                                                   21


      1   any concern about not receiving his share of the $200,000?

      2                   MS. DRAGALIN:     Yes, Your Honor.    He sent repeated

      3   text messages, some of which are described in the Indictment.

      4   However, there are additional communications and additional

      5   evidence to corroborate the Government's theory that

      6   Jose Huizar kept asking for his share of the $200,000 cash

      7   bribe including by sending -- by himself visiting

      8   George Esparza's -- one of George Esparza's family members'

      9   homes, something that was captured on a Ring camera asking for

    10    -- to see George Esparza.

    11                    According to Esparza, Jose Huizar also sent staff

    12    members to come after Esparza to ask to meet with Jose Huizar,

    13    and there were repeated text messages and attempts to reach

    14    George Esparza including through Justin Kim in the months

    15    leading up to the FBI searches of Jose Huizar's residence and

    16    offices.

    17                    THE COURT:    So Esparza was no longer working

    18    with -- working for the City at that time?

    19                    MS. DRAGALIN:     That is correct, Your Honor.      In

    20    early 2018 George Esparza had left his employment as -- in

    21    Council District 14.

    22                    THE COURT:    All right.    So then the -- go back.

    23    I lost my train of thought here.

    24                    It appears, based upon the Government's theory or

    25    the Government's evidence which will be presumably testified to
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 22 of 38 Page ID #:1361
                                                                                  22


      1   by Mr. Kim who now has had the benefit and spent the $200,000

      2   that was provided to him by Mr. Lee, there's a shortfall of

      3   this bribe of about $100,000.       Was there any effort by Mr. Kim

      4   to obtain the balance -- the remaining $100,000 of the bribe

      5   payment from Mr. Lee or anyone else associated with Mr. Lee?

      6                   MS. DRAGALIN:     Yes, Your Honor.    In July 2017

      7   after the FBI had interviewed both Esparza and Kim, the two met

      8   in a car to discuss their respective FBI interviews.          At that

      9   time Justin Kim asked George Esparza if Jose Huizar wanted his

    10    remaining $100,000 cash from David Lee as agreed.          At that

    11    time, because of law enforcement attention, George Esparza

    12    declined and said no.

    13                    However, Justin Kim decided to use that

    14    opportunity as a way to get an additional $100,000 for himself.

    15    And so he met with Defendant Lee and told Defendant Lee that

    16    Huizar wanted the remaining $100,000.        Defendant Lee agreed to

    17    provide the additional $100,000 to Justin Kim which Justin Kim

    18    kept for himself.

    19                    THE COURT:    Mr. Lee -- I'm sorry.      Mr. Kim, in

    20    effect, lied to Mr. Lee and ended up pocketing the remaining

    21    $100,000 bribe payment?

    22                    MS. DRAGALIN:     That is correct.

    23                    THE COURT:    Is that a fair characterization?

    24                    MS. DRAGALIN:     Yes, Your Honor.

    25                    THE COURT:    All right.    Give me a moment here.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 23 of 38 Page ID #:1362
                                                                                  23


      1   I'm looking at my notes.      So that it seems to me -- if there is

      2   anything additional that you think may be helpful, covers

      3   the -- in summary form the bribery scheme and the payment of

      4   the $500,000.    Is there anything else that would be helpful to

      5   understanding the bribery scheme that is alleged by the

      6   Government?

      7                   MS. DRAGALIN:     Not the bribery scheme itself,

      8   Your Honor.    But we do also have one count of obstruction of

      9   justice charge --

    10                    THE COURT:    Right.    I want to get to that, but I

    11    wanted to get to that after we concluded the bribery scheme

    12    because I know that that is alleged in Count 38.          And I do want

    13    to discuss that because there is another substantive count

    14    which is Count 28 -- I'm sorry.        Not 28 -- Count 25 which is

    15    the violation of Section 666(a)(2) which I think we pretty much

    16    covered, have we not?

    17                    MS. DRAGALIN:     Yes, Your Honor.    We have.

    18                    THE COURT:    So we have the appeal being dropped,

    19    no money changing hands between Mr. Lee or Lobbyist C or

    20    Labor Organization A.

    21                    Let me ask what is the status of the Hill Street

    22    project?   Did it ever get -- was it ever developed?

    23                    MS. DRAGALIN:     No, Your Honor.    Our understanding

    24    is it has not yet been -- construction has not commenced, and

    25    it has not yet been developed.
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 24 of 38 Page ID #:1363
                                                                                  24


      1                   THE COURT:    So construction was never commenced

      2   on that project?

      3                   MS. DRAGALIN:     That is correct.

      4                   THE COURT:    All right.

      5                   MS. DRAGALIN:     And we believe after -- the

      6   entitlements were approved ultimately, and there were some

      7   efforts by Defendant Lee to sell the property after

      8   entitlements.

      9                   THE COURT:    Did it ever comply with the

    10    California environmental laws?

    11                    MS. DRAGALIN:     Since that appeal was dropped, it

    12    was no longer something that needed to be addressed by the

    13    company, and it proceeded in getting its approvals from the

    14    City.

    15                    THE COURT:    All right.    Did the FBI execute a

    16    search warrant for Mr. Kim's phone in March of 2019?

    17                    MS. DRAGALIN:     Yes, Your Honor.

    18                    THE COURT:    What was -- what was the result of

    19    the -- what was captured from the forensic analysis of the --

    20    of his phone?

    21                    MS. DRAGALIN:     There were text messages between

    22    Justin Kim and George Esparza seized that matched the text

    23    messages seized from George Esparza's phone.         There were

    24    additional text messages seized between Justin Kim and

    25    Defendant Lee as well as between Justin Kim and Jose Huizar,
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 25 of 38 Page ID #:1364
                                                                                  25


      1   various other individuals corroborating the allegations in the

      2   Indictment.

      3                   THE COURT:    Was there any communication between

      4   Mr. Kim and Mr. Lee after the FBI executed the search warrant

      5   on March 5th, 2019, where Mr. Kim and Mr. Lee had a discussion

      6   about the FBI's search warrant?

      7                   MS. DRAGALIN:     Yes, Your Honor.    There were

      8   multiple conversations that took place after that date between

      9   Justin Kim and --

    10                    THE COURT:    And what was the sum and substance of

    11    those conversations that Mr. Kim intends to testify about with

    12    respect to Mr. Lee?

    13                    MS. DRAGALIN:     Your Honor, we expect not only

    14    Justin Kim's testimony regarding those conversations to be

    15    introduced at trial but also recordings of the conversations as

    16    well because Justin Kim began cooperating with the Government

    17    shortly after the search warrant was executed and, therefore,

    18    we have transcripts and recordings of the conversations between

    19    Defendant Lee and Justin Kim discussing his 940 Hill bribery

    20    arrangement and scheme.

    21                    THE COURT:    Are those conversations in English,

    22    or are they in Korean?

    23                    MS. DRAGALIN:     They were in Korean, Your Honor,

    24    and they have been translated into English.

    25                    THE COURT:    Okay.   Then let's conclude by talking
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 26 of 38 Page ID #:1365
                                                                                  26


      1   about the -- let me just make sure.        Is it the Government's

      2   position that this Lobbyist C had no information or knowledge

      3   with respect to the payment -- the alleged payment of the

      4   bribe?

      5                   MS. DRAGALIN:     At this time, Your Honor, we have

      6   no evidence to suggest that Lobbyist C had knowledge of the

      7   bribery agreement between Jose Huizar, George Esparza,

      8   David Lee, and Justin Kim.

      9                   THE COURT:    All right.    Well, then let's go to

    10    Count No. 38, and that count charges a violation of

    11    Section 1519.

    12                    Why don't you briefly summarize the evidence with

    13    respect to the falsification or alteration of the books and

    14    records of 940 Hill, LLC.      The allegation is the accounting

    15    records and the tax records for calendar year 2018 were altered

    16    to -- with the intent to impede a grand jury investigation.

    17                    So who was responsible under the Government's

    18    theory for the alteration of those books and records, and were

    19    tax returns filed that falsely reported a $500,000 business

    20    expense?   And is the Government going to pursue any tax charges

    21    in this case?

    22                    MS. DRAGALIN:     Yes, Your Honor.    So the person

    23    responsible for making the alterations to those accounting

    24    records were David Lee instructing one of his employees who

    25    functioned as his in-house accountant to make those
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 27 of 38 Page ID #:1366
                                                                                  27


      1   alterations.    There are contemporaneous communications showing

      2   that this employee was instructed by Defendant Lee to make

      3   those alterations after Defendant Lee had knowledge of the

      4   Government's investigation into this bribery scheme.

      5                    In particular, what the Government expects the

      6   evidence will show is that in early March 2019, as the Court

      7   mentioned, the Government executed a search warrant for

      8   Justin Kim's phone.     In addition, on March 12, 2019, the FBI

      9   agents personally served a grand jury subpoena on Defendant Lee

    10    giving him knowledge of an ongoing investigation into

    11    940 Hill, LLC.    Thereafter, a week later e-mail evidence shows

    12    that Defendant Lee then instructed his employee to make

    13    revisions to the tax filings that were due in April 2019 and

    14    that, over the course of the next few days, the instructions

    15    became more specific in how -- the amount to modify and how to

    16    represent the $500,000 payment.

    17                     THE COURT:   And were tax returns filed containing

    18    what the Government believes to be false information?

    19                     MS. DRAGALIN:    Yes, Your Honor.    940 Hill, LLC,

    20    did submit a tax return in April 2019 with -- which included a

    21    line item for a $500,000 expense.

    22                     THE COURT:   Is the Government going to pursue

    23    charges against 940 Hill for the false return or Mr. Lee for

    24    aiding and abetting the preparation of a false return?

    25                     MS. DRAGALIN:    At this time, Your Honor, we are
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 28 of 38 Page ID #:1367
                                                                                   28


      1   still investigating that aspect of the case.         But at this time

      2   we do not anticipate bringing those tax charges.

      3                   THE COURT:    And I take it -- correct me if I'm

      4   wrong -- that these accounting records, at least the accounting

      5   records were provided to the grand jury in response to the

      6   grand jury subpoena?

      7                   MS. DRAGALIN:     Yes, Your Honor.    We have copies

      8   of QuickBooks records, electronic accounting records which have

      9   metadata showing the dates that certain entries were made.              And

    10    based on that information, the Government alleges that the

    11    accounting records were altered in April 2019.

    12                    THE COURT:    Did Mr. Lee testify before the grand

    13    jury?

    14                    MS. DRAGALIN:     Mr. Lee did not, Your Honor.

    15                    THE COURT:    Was Mr. Lee represented by counsel in

    16    connection with the providing of this information to the grand

    17    jury?

    18                    MS. DRAGALIN:     940 Hill, LLC, was the entity that

    19    was subpoenaed for records, and it was represented by its

    20    current counsel.

    21                    THE COURT:    Okay.   Is there anything else that

    22    would be helpful to understanding the Government's allegations

    23    in Count 38?

    24                    MS. DRAGALIN:     Just the recorded conversations

    25    between David Lee and Justin Kim, Your Honor, corroborate the
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 29 of 38 Page ID #:1368
                                                                                  29


      1   fact that Defendant Lee had an intent to obstruct the

      2   investigation and to hide the corrupt arrangement that was

      3   made, and those recorded statements also corroborate that

      4   David Lee had knowledge that the money and the arrangement

      5   connected directly to Jose Huizar.

      6                   THE COURT:    All right.    Anything else in terms of

      7   the Government's evidence either in terms of the bribery scheme

      8   or the substantive Count 38 that the Government wishes to add?

      9                   MS. DRAGALIN:     No, Your Honor.

    10                    THE COURT:    All right.    Then let me ask a couple

    11    questions to hopefully assist Mr. Neuman.

    12                    Did the defendant make any post-arrest

    13    statements?

    14                    MS. DRAGALIN:     No post-arrest statements,

    15    Your Honor.

    16                    THE COURT:    Was -- did the defendant participate

    17    in any proffers?

    18                    MS. DRAGALIN:     No, Your Honor.

    19                    THE COURT:    And were any of the defendant's calls

    20    intercepted by the Government?

    21                    MS. DRAGALIN:     No, Your Honor.

    22                    THE COURT:    So the calls that you are referring

    23    to are all conversations that were consensually recorded by

    24    Mr. Kim or other cooperating witnesses?

    25                    MS. DRAGALIN:     They were in-person meetings that
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 30 of 38 Page ID #:1369
                                                                                  30


      1   were recorded.

      2                    THE COURT:   Okay.     Were there any telephone calls

      3   that were recorded?

      4                    MS. DRAGALIN:    No, Your Honor.

      5                    THE COURT:   So all these were in-person meetings.

      6   Is it video or audio?

      7                    MS. DRAGALIN:    Only audio.

      8                    THE COURT:   Okay.     And searches, were any search

      9   warrants executed either as to Mr. Lee or 940 Hill?

    10                     MS. DRAGALIN:    No.    Not as to those two

    11    defendants.

    12                     THE COURT:   And what is the status of discovery?

    13                     MS. DRAGALIN:    Your Honor, we met and conferred

    14    with defense counsel yesterday to facilitate the quick

    15    production of documents which are prepared and ready.           Defense

    16    counsel has already sent a hard drive to the Government, and we

    17    will copy all of the discovery to produce.         In addition, we are

    18    working through with this new defendant and additional ones

    19    regarding the protective order and signing on to be bound by

    20    the terms of the protective order entered in this agreement.

    21    So we expect discovery to be made shortly.

    22                     It is very voluminous as we will be making

    23    available to all defendants consistent discovery, meaning the

    24    discovery that has been produced to date to Jose Huizar will be

    25    made to the new defendants as well.        And that is close to
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 31 of 38 Page ID #:1370
                                                                                  31


      1   2 million pages of discovery as well as thousands of files of

      2   audio recordings, wire interceptions, and various other

      3   voluminous files.

      4                   THE COURT:    Mr. Lee is only involved in the

      5   Hill Street bribery?

      6                   MS. DRAGALIN:     Correct, Your Honor.

      7                   THE COURT:    All right.    What's the -- is Mr. Lee

      8   a citizen?

      9                   MS. DRAGALIN:     I believe he is, Your Honor.

    10                    THE COURT:    All right.    Mr. Neuman, I'm sure

    11    you're aware that the trial date in this matter is set for June

    12    of 2021, and there are various other dates for pretrial

    13    motions.   What I am going to suggest to you is, as I suggested

    14    to Mr. Braun who represents Mr. Chan, is to take the next

    15    couple weeks and review the discovery in this case and then

    16    meet with all counsel to review those dates.         And to the extent

    17    those dates are going to be problematic or difficult to meet,

    18    come to some agreement and submit that agreement to the Court

    19    if a continuance is going to be necessary.

    20                    Is that something that sounds fair?

    21                    MR. NEUMAN:    Yes.   Thank you, Your Honor.

    22                    I'm looking at the dates now from docket 63 and

    23    anticipate that some of them would be problematic.

    24                    THE COURT:    Okay.   So I am going to leave it up

    25    to Government counsel, Mr. Braun, and you as well as
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 32 of 38 Page ID #:1371
                                                                                  32


      1   Mr. Huizar's lawyers from the public defender's office to meet

      2   within the next couple of weeks to discuss the discovery and

      3   the dates that have been set.

      4                   We do -- there is -- I understand from

      5   Mr. Jenkins on Friday that apparently Co-defendant Mr. Huang,

      6   H-u-a-n-g, is not going to join us for this proceeding, and I

      7   forget -- maybe Mr. Jenkins can enlighten me or the prosecutor

      8   can enlighten me.     We have Shen Zen New World One, LLC.        Is

      9   that defendant going to be part of this case, and when is the

    10    PIA for that defendant because I don't want to -- I don't want

    11    to have all you folks get together and not have all the

    12    parties.

    13                    When is that PIA scheduled?

    14                    MS. DRAGALIN:     It is scheduled for next Monday,

    15    December 14th, and we have been in contact with counsel

    16    representing the company.

    17                    THE COURT:    I don't think it's going to be

    18    necessary to have a Trial Setting Conference in connection with

    19    that case unless Government thinks otherwise.

    20                    MS. DRAGALIN:     Your Honor, counsel for the LLC is

    21    relatively new in representing the company.         If they find it

    22    helpful, the Government is happy to have a Trial Setting

    23    Conference to go through some of the evidence that --

    24    especially evidence that was not covered on Friday in terms of

    25    trips to Las Vegas or any other things that have not already
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 33 of 38 Page ID #:1372
                                                                                  33


      1   been discussed in the most recent hearings, but I would leave

      2   it up to the Court.

      3                    THE COURT:    All right.   Well, I certainly think

      4   you can discuss that without the necessity of a -- without the

      5   necessity of a hearing.

      6                    It is correct that the individual defendant

      7   Mr. Huang is not going to -- he's currently in China and

      8   doesn't intend to participate in this case?

      9                    MS. DRAGALIN:    As of right now that is our

    10    understanding, Your Honor.

    11                     THE COURT:    I often have described that as

    12    exercising a defendant's jurisdictional objection by not

    13    showing up.

    14                     All right.    Mr. Neuman, is Mr. Lee a citizen?

    15                     MR. NEUMAN:    Yes, he is, Your Honor.

    16                     THE COURT:    And what is his -- what is his --

    17    what bond was set?

    18                     MR. NEUMAN:    A $300,000 unsecured bond was set

    19    signed by his wife.     Everything was taken care of and approved

    20    yesterday.

    21                     THE COURT:    All right.   I don't think I have

    22    anything else.

    23                     The -- let me ask you.     Apparently you were

    24    representing at least the LLC in connection with the grand jury

    25    proceedings; is that correct?
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 34 of 38 Page ID #:1373
                                                                                   34


      1                   MR. NEUMAN:    That is, Your Honor.

      2                   THE COURT:    So you have -- you're not new to this

      3   case.   You have some degree of familiarity with the case at

      4   least as it existed back in 2019.       The question I have, is

      5   there any dispute regarding the fact that the appeal was filed

      6   by the Labor Organization in August of 2016?         It seems to me

      7   that's really not in dispute in this case.

      8                   MR. NEUMAN:    Whether the appeal was filed?       As

      9   far as I know, there is no dispute, but I want to obviously

    10    look at the Government's evidence before I concede anything.

    11                    THE COURT:    I'm not asking you to concede.       I'm

    12    just trying to get a sense of what's in dispute.          And, also, it

    13    appears that there doesn't seem to be any real dispute that in

    14    March of 2017 the appeal was dropped.        It seems to me there's a

    15    lot of discovery or a lot of evidence in terms of why that

    16    appeal was dropped, and I'm still not convinced in my own mind

    17    why it was dropped.     But it doesn't seem to be in dispute.

    18                    MR. NEUMAN:    Consistent with my understanding is

    19    that approximate timing is when the appeal was dropped.

    20                    THE COURT:    Let me just go back for one minute.

    21                    In October -- my notes indicate and I don't know

    22    where I -- I have written down overt act, but I didn't write

    23    down the number.     I can't read my own handwriting.       It looks

    24    like it's maybe 115 -- that Mr. Huizar and Mr. Kim had a

    25    meeting and Mr. Huizar was complaining to Mr. Kim that he
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 35 of 38 Page ID #:1374
                                                                                  35


      1   hadn't received the $200,000 portion of the bribe that was

      2   going to be paid to him because Mr. Esparza was holding on to

      3   the cash.    You told me that ultimately Mr. Esparza gave it to

      4   whoever this individual was, executive director.

      5                   But did Mr. -- I thought somewhere I had read

      6   that Mr. Huizar decided that, although he was wondering where

      7   his share was, that he ultimately concluded that, because of

      8   the FBI investigation, that he didn't want any part of the

      9   $200,000.    Am I misremembering that?

    10                    MS. DRAGALIN:     Your Honor may be thinking about

    11    the false statements charged against Jose Huizar in which he

    12    represented to the Government during proffer interviews that he

    13    did not want any share of the $200,000.        The Government alleges

    14    that those were false statements because his actions throughout

    15    the time period were consistent with someone who continuously

    16    attempted to get the $200,000.

    17                    THE COURT:    So he never gave up on his efforts to

    18    obtain the $200,000 from Mr. Esparza?

    19                    MS. DRAGALIN:     Correct.   In October 2018 he was

    20    still engaging in multiple efforts to get that money from

    21    George Esparza, and just a month later the Government executed

    22    search warrants on November 7, 2018, after which time

    23    Mr. Huizar's behavior changed.

    24                    THE COURT:    So what I will do in the next couple

    25    days, Mr. Neuman, is I'm going to issue the Criminal Trial
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 36 of 38 Page ID #:1375
                                                                                  36


      1   Order which I'm certain that you are familiar with, but I am

      2   only going to include in there the current trial date.           I'm not

      3   going to list all the other dates.

      4                   Based on our conversation this morning, I will

      5   expect that you and other defense counsel will meet with the

      6   Government hopefully by the end of December -- or early January

      7   may be more realistic -- come up with some indication as to

      8   whether or not the dates are going to work or, if they are not

      9   going to work, what proposal everyone is making in terms of any

    10    new dates.

    11                    MR. NEUMAN:    Understood, Your Honor.

    12                    THE COURT:    All right.    Anything else from

    13    Mr. Neuman?    I know I didn't hear too much from you, but I hope

    14    this was helpful to you in understanding what the Government's

    15    theory is.

    16                    MR. NEUMAN:    It was.     Thank you, Your Honor.

    17    Obviously we have a lot to digest and things to talk about with

    18    the Government and my client, and we will come back to the

    19    Court if appropriate.

    20                    THE COURT:    All right.    Anything else from the

    21    Government?

    22                    MS. DRAGALIN:     No, Your Honor.    Thank you.

    23                    THE COURT:    All right.    Then we will close the

    24    record, and thank you very much.       Everybody stay safe, and

    25    hopefully we will be able to see each other in person sometime
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 37 of 38 Page ID #:1376
                                                                                  37


      1   after we get vaccinated.      I guess -- in any event, we will

      2   close the record.

      3                   MS. DRAGALIN:     Thank you, Your Honor.

      4                   MR. NEUMAN:    Thank you, Your Honor.

      5                   MR. JENKINS:    Thank you, Your Honor.

      6                   (Proceedings concluded at 9:09 a.m.)

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00326-JFW Document 145 Filed 12/14/20 Page 38 of 38 Page ID #:1377
                                                                                  38


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MIRANDA ALGORRI, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR

      7   THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT

      8   PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE

      9   FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

    10    STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

    11    ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT IS IN

    12    CONFORMANCE WITH THE REGULATIONS OF THE JUDICIAL CONFERENCE OF

    13    THE UNITED STATES.

    14

    15                         DATED THIS    10TH   DAY OF DECEMBER, 2020.

    16

    17

    18                         /S/ MIRANDA ALGORRI
                               ______
    19                         MIRANDA ALGORRI, CSR NO. 12743, CRR
                               FEDERAL OFFICIAL COURT REPORTER
    20

    21

    22

    23

    24

    25
